 

Exhibit 10.34

 

Lakeland (Beijing) Safety Products Co., Ltd. June 1, 2015 – May 31, 2017

 

Unit 503, Building B, Sinolight Plaza

No. 4 Wangjing Qiyang Road, Chaoyang District

Beijing 100102 PRC

 

Summary as below:

 

Lessor: China National Pulp and Paper Research Institute,

Lessee: Lakeland (Beijing) Safety Products Limited

 

1.Extended lease period: 1 year from 06/01/2015 – 05/31/2017

2.Rent : RMB 22,192/MONTH - USD $42,167 YEARLY

3.Office area     : 2,067 sq feet

4.Security Deposit:  RMB 66,576

5.Rate: 3.85RMB/Day/ per sqm

 

   

